Lane, C. J.
The right to the damages assessed by the court below depends upon the facts that the bill was drawn on some person out of the jurisdiction of this state, and within *the United States, and that it was protested. These facts may be contested, and the jury must determine them. It is not like the case of damages given on appeals to the Supreme Court, where the court, in certain cases, are required “to render judgment for the amount so recovered, together with five per centum damages thereon.” Swan’s Stat. 689. But these damages compose a part, of the amount due on the bill. They are given as an adjustment of all claims for expenses and re-exchange, and, like the principal, interest, and costs of protest, should be found by the jury and embraced in the verdict.
The judgment was reversed, as to the damages assessed by the court, and affirmed as to the residue.